Citation Nr: 1521467	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  09-47 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type 2, due to Agent Orange exposure.

2.  Entitlement to service connection for a heart disability, to include ischemic heart disease, claimed as secondary to diabetes and as due to Agent Orange exposure.

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as secondary to diabetes.

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as secondary to diabetes.

5.  Entitlement to service connection for diabetic retinopathy, claimed as secondary to diabetes.

6.  Entitlement to service connection for hypertension, claimed as secondary to diabetes and as due to Agent Orange exposure.

7.  Entitlement to service connection for loss of kidney, claimed as secondary to diabetes.

8.  Entitlement to an initial compensable rating for residuals of 5th metacarpal bone fracture, right hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971.

These matters come before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO denied entitlement to service connection for diabetes claimed as due to Agent Orange exposure, a heart disability, hypertension, peripheral neuropathy of the upper and lower extremities, diabetic retinopathy, and loss of kidney, each claimed as secondary to diabetes.  The RO also granted entitlement to service connection for residuals of 5th metacarpal bone fracture, right hand and assigned a noncompensable rating.  The Veteran timely appealed the initial rating assigned as well as the service connection denials.

In August 2014, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.
 
The issues of entitlement to service connection for a heart disability, hypertension, peripheral neuropathy of the upper and lower extremities, diabetic retinopathy, and loss of kidney, and entitlement to an initial compensable rating for residuals of 5th metacarpal bone fracture, right hand, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  The Veteran has a current diagnosis of type 2 diabetes mellitus.

2.  The evidence is approximately evenly balanced as to whether the Veteran served in Vietnam.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA laws and regulations provide that if a Veteran was exposed to Agent Orange during service, certain listed diseases, including diabetes mellitus type 2, are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  VA has interpreted the applicable regulation to mean that the presumption of service connection applies to those service members who physically set foot in the Republic of Vietnam.  See Haas v. Peake, 544 F.3d 1306, 1308 (Fed. Cir. 2008).  

Here, VA treatment records reflect that the Veteran has been diagnosed with diabetes.  The dispositive issue in this case therefore is whether the Veteran set foot in Vietnam, entitling him to the presumption of exposure to Agent Orange and the award of service connection for diabetes mellitus on a presumptive basis.  

The Veteran's service records reflect that he served in Thailand from October 1968 to April 1970 and from September 1970 to April 1971.  The Veteran's service records do not specifically indicate that he served in Vietnam.  He received the Vietnam Service Medal (VSM) and Republic of Vietnam Campaign Medal (RVNCM), but these were awarded for his service in Thailand.  The National Personnel Records Center (NPRC) indicated in February 2008 that it was unable to determine whether the Veteran served in Vietnam, but that it was furnishing copies of pertinent documents or information from the files in order to assist the RO in making a determination.  In his written statements and Board hearing testimony, the Veteran stated that on three occasions, his plane stopped in Vietnam and he disembarked briefly.  In support of his argument, the Veteran submitted pay vouchers from the time periods when he was travelling to Thailand indicating that he was briefly in a combat zone, i.e., Vietnam. 

Neither the Veteran's testimony nor the pay vouchers definitively demonstrate that he had service in Vietnam.  However, both, when combined with the fact that he served two distinct periods of service in Thailand during the Vietnam War, are persuasive indicators that his plane stopped in Vietnam and he disembarked, as he claims.  As his testimony in this regard is both competent and credible, the Board finds that the evidence is at least approximately balanced on this question.  As reasonable doubt must be resolved in favor of the Veteran, the Board finds that he served in Vietnam.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (benefit of the doubt doctrine applies to "any . . . point").  As such, the Veteran is presumed to have been exposed to Agent Orange, and entitlement to service connection for diabetes on a presumptive basis is therefore warranted.


ORDER

Service connection for diabetes mellitus type 2, due to Agent Orange exposure, is granted.


REMAND

The Veteran is seeking service connection for a heart disability, hypertension, peripheral neuropathy of the upper and lower extremities, diabetic retinopathy, and loss of kidney, each as secondary to diabetes.  See 38 C.F.R. § 3.310 (service connection is warranted for disability proximately due to, a result of, or aggravated by service-connected disease or injury).  As the basis for the denial of these claims was that the Veteran was not in receipt of service connection for diabetes, and the Board has granted service connection for diabetes in this decision, a remand of the other claims for the RO to address the issue of secondary service connection in the first instance is warranted.  A VA examination should be scheduled to address whether any of the claimed disabilities are proximately due to, the result of, or aggravated by service-connected diabetes.

In addition, the Veteran testified that he has continued to receive medical treatment from VA, but the most recent VA treatment records in the VBMS and Virtual VA files are dated in 2009 and it is not clear if they are complete.  All outstanding VA treatment records should therefore be obtained.

Moreover, the VA treatment records contain references to chronic ischemic heart disease on the Veteran's problem list, but there are no medical records explaining the basis for the inclusion of this disease on the list.  As ischemic heart disease is presumed service connected in veterans exposed to Agent Orange, 38 C.F.R. § 3.309(e), the VA examiner should specifically identify the precise nature of any current heart disability.

In addition, the Veteran has been diagnosed with hypertension.  The Court has held in multiple memorandum decisions that VA's acknowledgment in the Federal Register that there is "limited or suggestive evidence" of an association between Agent Orange exposure and hypertension is relevant to the question of whether a VA examination is warranted in connection with a claim for service connection for this disability and the failure to discuss the Federal Register NAS findings rendered the Board's reasons or bases inadequate, warranting vacatur and remand.  See Clark v. Shinseki, No. 12-2667, 2013 WL 6729512 (Vet. App. Dec. 20, 2013); Rodela v. Shinseki, No. 12-2894, 2013 WL 6184952 (Vet. App. Nov. 27, 2013); King v. Shinseki, No. 12-2893, 2013 WL 5428781 (Vet. App. Sept. 30, 2013); Allsopp v. Shinseki, No. 12-1847 (Vet. App. Aug. 27, 2013).  The VA examiner in this case should therefore be asked to provide an opinion as to whether hypertension is related to Agent Orange exposure as well as whether is related to diabetes.

Finally, the Veteran's most recent VA examination as to the severity of his residuals of 5th metacarpal bone fracture, right hand was in 2008.  Although the Veteran did not indicate during the Board hearing that the disability had worsened, given the length of time since the last examination and that the case is being remanded to obtain recent treatment records, a new VA examination as to the severity of this disability should be scheduled.

Accordingly, the claims for entitlement to service connection for a heart disability, hypertension, peripheral neuropathy of the upper and lower extremities, diabetic retinopathy, and loss of kidney, and entitlement to an initial compensable rating for residuals of 5th metacarpal bone fracture, right hand are REMANDED for the following action:

1.  Obtain any outstanding VA treatment records to include those dated since 2009.  If any records cannot be obtained, take action in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination as to the etiology of his heart disability, hypertension, peripheral neuropathy of the upper and lower extremities, diabetic retinopathy, and loss of kidney.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first identify all current disabilities, to include any specific heart disease.  Then, as to any identified disorder, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that such disorder is either (a) caused or (b) aggravated by service connected diabetes.

The examiner should also indicate whether it is at least as likely as not that hypertension is related to the Veteran's presumed Agent Orange exposure.

A complete rationale should accompany any opinion provided.

3.  Schedule the Veteran for a VA examination as to the severity of his residuals of 5th metacarpal bone fracture.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should conduct the examination in accordance with the current disability benefits questionnaire or examination worksheet.

A complete rationale should accompany any opinion provided.

4.  After the above development has been completed, readjudicate the claims for entitlement to service connection for a heart disability, hypertension, peripheral neuropathy of the upper and lower extremities, diabetic retinopathy, and loss of kidney, each claimed as secondary to diabetes, and entitlement to an initial compensable rating for residuals of 5th metacarpal bone fracture.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


